Title: To James Madison from Edmund Pendleton, 9 December 1791
From: Pendleton, Edmund
To: Madison, James


Virginia, December 9, 1791
… Having spent 6 days in Richmond in hearing two Gent’n on each side argue the great Question respecting the recovery of British debts, I have for y’r amusement thrown together what I recollect of the General head of the Argument, which may not comprehend the whole of those since I took no notes, & give it from a faulty memory. They spake well on both sides, but Mr Henry was truly Great, & for the first time I ever heard him, methodical & connected for 2 days & an half. Grotious, Puffendorf, Vatell & others were worried in the Service. They were still disputing on the 9th day from the commencement when I left the City.…
